Citation Nr: 0834155	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  00-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service from November 1974 to February 
1975.

The veteran initially applied for service connection for a 
psychiatric disorder on February 21, 1975, the day after 
discharge from service.  The claim was denied multiple times, 
including by the Board in November 1988 and by the RO in 
October 1992.

The matter currently on appeal initially came before the 
Board of Veterans' Appeals (Board) from a February 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which denied the 
veteran's petition to reopen his previously denied claim for 
service connection for an acquired psychiatric disorder.  
After a June 2002 Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board, the Board reopened the 
claim, but denied it on the merits.  After the veteran 
appealed the denial on the merits to the United States Court 
of Appeals for Veterans Claims (Court), the Court, in 
September 2003, granted a Joint Motion for Remand, which 
instructed that the veteran be properly instructed as to the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) and that the Board adequately discuss 
these notice requirements.

The Board, in June 2004, sought an opinion from an 
independent medical expert (IME), and, after this opinion was 
obtained, remanded the claim in March 2005 for the RO to 
provide proper VCAA notification, consider the IME opinion, 
and request information from the veteran as to private, pre- 
service psychiatric treatment records.  In November 2005, the 
Board denied the claim for an acquired psychiatric disorder 
on the merits.  The veteran appealed to the Court.  In a 
March 2008 Memorandum, the Court affirmed the Board's 
decision with respect to the finding that the veteran's 
psychiatric disorder (schizophrenia) preexisted service.  
However, they vacated that part of the decision with regard 
to the finding that the preexisting condition was not 
aggravated by service and remanded the claim for further 
adjudication consistent with this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As referenced above, it was determined by the Board in a 
November 2005 Board decision that the veteran's psychosis 
(schizophrenia) clearly and unmistakably preexisted service.  
The Court, in a 2008 Memorandum, affirmed that conclusion.  
However, as per their instructions additional development is 
necessary regarding whether this preexisting condition was 
aggravated during active service.  

In this regard, the Court concluded that opinions provided 
for VA by consultation or by VA personnel in 2000 and 2004 
(which were considered in the 2005 Board decision) were based 
on the mistaken impression that the veteran was not on active 
duty when he was on leave.  The Court asserted in the 
Memorandum that because the Board provided no discussion of 
how this error affected the probative value of the doctors' 
opinions on the aggravation issue, they would not meaningful 
review the Board's decision.  

In the remand directions below, the Board will request 
additional VA review of the claims file with opinion as to 
whether preexisting psychosis was aggravated during service, 
to include while on leave during active duty.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Furthermore, the veteran was not provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the AMC/RO for the 
following:  

1.  The AMC/RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The veteran's claims file should be 
made available to a VA psychiatric 
examiner who has not previously been 
involved with this case, and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  
Based on a review of the claims file and 
the clinical findings of record, to 
include the determination by the Board in 
2005 which was confirmed by the Court in 
2008, that the veteran's psychosis 
preexisted active service, the examiner 
is requested to offer an opinion as to 
the following:

Did the veteran's preexisting psychosis 
permanently increase in disability during 
service (i.e., was it aggravated)?  In 
answering this question, the examiner is 
asked to specify whether was there a 
permanent worsening of the underlying 
pathology of such disorder, as opposed to 
a temporary flare-up of psychiatric 
symptoms.  If the examiner finds that 
there was a permanent worsening of the 
underlying pathology of an acquired 
psychiatric disorder, was such a 
worsening due to the natural progress of 
the disorder?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
AMC/RO should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case. 
No action is required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




